Citation Nr: 0837487	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for left hand carpal 
tunnel syndrome.

2.  Entitlement to service connection for right hand carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in August 2007.


FINDINGS OF FACT

1.  The veteran's current left hand carpal tunnel syndrome 
was not manifested until many years after service and is not 
shown by the evidence of record to be related to his active 
duty service.

2.  The veteran's current right hand carpal tunnel syndrome 
was not manifested until many years after service and is not 
shown by the evidence of record to be related to his active 
duty service.


CONCLUSIONS OF LAW

1.  Left hand carpal tunnel syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Right hand carpal tunnel syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in June 2007, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that a medical examination is not required as 
there is no evidence of record indicating that the bilateral 
carpal tunnel syndrome occurred during his service or for 
many years thereafter.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty from 
September 1976 to September 1979.  In May 2007, the veteran 
filed the claim at issue herein, contending that he incurred 
bilateral carpal tunnel syndrome while serving on active 
military duty.


The evidence of record does not support the claim of service 
connection for bilateral carpal tunnel syndrome.  The 
veteran's service medical records are negative for this 
syndrome, and there is no medical evidence that this syndrome 
is related to his military service.  The evidence of record 
shows that the veteran was first diagnosed with bilateral 
carpal tunnel syndrome in October 2005, more than 25 years 
after his discharge from the service.  Although in a claim 
for nonservice-connected pension dated in October 2005, the 
veteran claimed carpal tunnel syndrome started in 2001, there 
is still a 22 year gap between his discharge from active 
service and the onset of this disorder.  Thus, the evidence 
of record fails to demonstrate the requisite continuity of 
symptomatology and fails to account for the lengthy period of 
time for which there is no clinical documentation.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).

The veteran has twice submitted statements that he believed 
he incurred his currently diagnosed bilateral carpal tunnel 
syndrome during his active military service.  However, the 
veteran's statements, as a lay person, are not competent 
evidence to establish an inservice diagnosis, or to assert 
medical causation between this disorder and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

These statements represent the only evidence of record 
relevant to the etiology of the veteran's bilateral carpal 
tunnel syndrome.  Accordingly, there is no medical evidence 
of record linking the veteran's currently diagnosed bilateral 
carpal tunnel syndrome to his active military service.  As 
such, service connection for bilateral carpal tunnel syndrome 
is not warranted.  See Hickson, 12 Vet. App. at 253; see also 
Pond, 12 Vet App. at 346. 

In the absence of competent medical evidence that the 
veteran's carpal tunnel syndrome is related to his military 
service, the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for left hand carpal tunnel syndrome is 
denied.

Service connection for right hand carpal tunnel syndrome is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


